COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gary Machetta v. Arlene Machetta

Appellate case number:    01-17-00415-CV

Trial court case number: 2007-50042

Trial court:              310th District Court of Harris County

       Appellee filed a motion to seal her brief. The motion is DENIED.
        Rule 9.9 provides for privacy protection for documents filed in civil cases. We strike the
brief that appellee proposed to file under seal. Appellee may refile her brief in conformance with
Rule 9.9 within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: October 16, 2018